NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0500n.06

                                           No. 13-6531                                   FILED
                                                                                    Jul 09, 2014
                         UNITED STATES COURTS OF APPEALS                       DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT

JAMES V. NEAL; CONNIE I. NEAL, )
                               )
       Appellants,             )
                               )
                               )
                               )                      ON APPEAL FROM THE UNITED
v.                             )                      STATES DISTRICT COURT FOR THE
                               )                      WESTERN DISTRICT OF TENNESSEE
FIRST ALLIANCE BANK; BANKPLUS )
BANK, and NORMAN P. HAGEMEYER, )                                       OPINION
Chapter 7 Trustee,             )
                               )
       Appellees.              )



       BEFORE:         GUY, KETHLEDGE, and STRANCH, Circuit Judges.

       STRANCH, Circuit Judge. Debtors James and Connie Neal appeal the district court’s

order affirming a decision of the Bankruptcy Court that denied exemption from the bankruptcy

estate of two annuities. For the reasons stated in the decision of the district court, we affirm the

order of the bankruptcy court.

       The Neals filed a voluntary petition for Chapter 7 bankruptcy in May 2012. In their

Schedule C listing of property claimed as exempt from creditors, they included two annuities that

are the subject of this appeal. The Chapter 7 Trustee, joined by creditors First Alliance Bank and

BankPlus, objected to the claimed exemptions as not authorized under Tennessee Code

Annotated § 56-7-203.
Case No. 13-6531
James Neal, et al. v. First Alliance Bank, et al.
       For the two annuities as issue, Annuity 4160 listed James Neal as the owner and Connie

Neal as the Annuitant and the Beneficiary and Annuity 4524 listed Connie Neal as the owner,

and James Neal as the Annuitant and the Beneficiary. According to both annuity contracts, the

owner is “[t]he person or entity shown in the Schedule . . . , that owns the master group contract

under which [the] Annuity is issued”; the annuitant is the person on whose life the annuity is

based; and the beneficiary is the recipient of the death benefit under the annuity.

       The statute at issue provides that:

       The net amount payable under any policy of life insurance or under any annuity
       contract upon the life of any person made for the benefit of, or assigned to, the
       spouse and/or children, or dependent relatives of the persons, shall be exempt
       from all claims of the creditors of the person arising out of or based upon any
       obligation created after January 1, 1932, whether or not the right to change the
       named beneficiary is reserved by or permitted to that person.

Tenn. Code Ann. § 56-7-203.

       The bankruptcy court conducted a hearing on the Trustee’s objection to the exemption

and sustained the objection, determining that the annuities did not qualify. The Neals appealed

to the district court, which analyzed the language in the statute and affirmed the bankruptcy

court’s decision. The Neals appealed to this court.

       In an appeal from the district court’s review of a bankruptcy court’s decision, we owe no

special deference to the district court. In re Eagle-Picher Indus., Inc., 447 F.3d 461, 463 (6th

Cir. 2006). We “review the bankruptcy court's legal conclusions de novo and uphold its factual

findings unless clearly erroneous.” Id. (internal quotation marks omitted).

       Here, the district court’s well-written order correctly analyzes Tennessee Code Annotated

§ 56-7-203 and the bankruptcy court’s decision. We find nothing in the bankruptcy court’s legal

conclusions or factual analysis that requires further explanation. Therefore, we adopt the district

court’s reasoning and its determination that the bankruptcy court was correct in deciding that the


                                                    -2-
Case No. 13-6531
James Neal, et al. v. First Alliance Bank, et al.
annuities at issue do not qualify as exempt under Tennessee Code Annotated § 56-7-203.

Accordingly, we affirm the judgment of the district court.




                                                    -3-